On Application for a Rehearing, Filed Sept. 2, 1913.
Bruce, J.
The petition for a rehearing does not change our views in this case and the same is denied. We, however, wish to suggest as another justification for the allowance of the $46.75 for “copying-exhibits used on appeal to the supreme court,” and paid to the clerk of the district court, the portion of § 7177, Eev. Codes 1905, which, among other things, provides that the clerk may tax “the legal fees of witnesses and of referees and of other officersparagraph 11 of section 2584, Eev. Codes 1905, which provides that the clerk may charge “for making certified abstracts of any judgment or certified copy of any judgment, order, or other papers filed or recorded in his office, for the first four folios fifty cents; for each additional folio, ten cents;” and Supreme Court Eule No. 15, 10 N. D. XLVII, 91 N. W. IX, which provides among other things, that “Documents on file in the case and original exhibits, offered in evidence, or properly certified or authenticated copies of such documents and exhibits, shall be attached, and must be made a part of the statement of the case.”